Per Cwriam.
The action was originally commenced before a justice of the peace, to recover the value of a horse injured and destroyed by a locomotive of said company, while running on then- road. The justice gave judgment in favor of the plaintiff. The company appealed. In the Circuit Court, there was a trial which resulted in a finding for the plaintiff, upon which, a motion for a new trial being overruled, the Court rendered a judgment, &c.
Upon the trial, it was proved that the plaintiff was the owner of the horse in question; that the horse was of the value of 85 dollars, and was killed by the defendants’ locomotive, while running on their road, about one-half mile from their depot in New Albany. The railroad was not fenced. It was also proved that plaintiff lived six miles from New Albany, and had, or at least occupied, no land near the place where the horse was killed; and there was evidence tending to prove that plaintiff had stopped at a blacksmith’s shop, about fifty yards from the railroad, and, while bargaining for a wagon, had hitched his horse, and *486by the running of the train the horse was scared, broke loose, and afterwards went on the road where he was killed.
W. G. Cooper, for the appellants.
J. Collins, for the appellee.
All the questions arising in the record in this case, have been repeatedly decided by this Court. See The Indianapolis, &c., Railroad Co. v. Townsend, 10 Ind. R. 38; The Jeffersonville Railroad Co. v. Applegate, id. 49; The Indianapolis, &c., Railroad Co. v. Meek, id. 502; The Jeffersonville Railroad Co. v. Dougherty, id. 549.
The judgment is affirmed with 5 per cent, damages and costs.